Arundell,
dissenting: I am constrained to disagree with the majority opinion on that branch of the case dealing with the application of the profits-tax credit in computing the 4 per cent additional income tax under the Revenue Act of 1917. This question has been repeatedly before the courts and all have reached a conclusion contrary to the position of the Board. Semple & Co. v. Lewellyn, 1 Fed. (2d) 745, affirmed in United States v. Semple, 10 Fed. (2d) 1023; certiorari denied, 273 U. S. 698; Curtis & Co. v. United States, 62 Ct. Cls. 115; 5 Am. Fed. Tax Rep. 6025; and Bowers v. Carl Schoen Silk Corporation, 16 Fed. (2d) 1014. Since the above court,decisions were handed down the Commissioner has changed Iris former practice so as to conform to them and has made public announcement of the changes in Treasury Decision 3981, published in Cumulative Bulletin VI-I, p. 256. He no longer contends for the position he originally *1229took in the instant case. In view of the unanimity of the decisions of the courts on this question, I feel that we should recede from the position we have heretofore taken on the question.
Lansdon, Smith, Trammell, Teussell, and MoRRis concur in the dissent.